DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1- 12are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 24- 27, 30- 37 of U.S. Patent No. 9,220,856. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of the claims in the instant application are found in the patent.
Regarding claim 1, the limitations of claim 1 are found in claim 25 of the patent.
Regarding claim 2, the limitations of claim 2 are found in claim 25 of the patent.
Regarding claim 3, the limitations of claim 3 are found in claim 26 of the patent.
Regarding claim 4, the limitations of claim 4 are found in claim 27 of the patent. 
Regarding claim 5, the limitations of claim 5 are found in claim 27 of the patent.
Regarding claim 6, the limitations of claim 6 are found in claim 1 and claim 30 of the patent.
Regarding claim 7, the limitations of claim 7 are found in claim 1 and claim30 of the patent.
Regarding claim 8, the limitations of claim 8 are found in claim 31 of the patent.
Regarding claim 9, the limitations of claim 9 are found in claim 32 of the patent. 
Regarding claim 10, the limitations of claim 10 are found in claim 24 and claim 33 of the patent.
Regarding claim 11, the limitations of claim 11 are found in claim 36 of the patent.
Regarding claim 12, the limitations of claim 12 are found in claim 37 of the patent.

Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 18 of U.S. Patent No. 10,398,862. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of the claims are found in the patented claims.
Regarding claim 1, the limitations of claim 1 are found in claim 1 and claim 18 of the patent.
Regarding claim 2, the limitations of claim 2 are found in claim 1 of the patent.
Regarding claim 3, the limitations of claim 3 are found in claim 3 of the patent.
Regarding claim 4, the limitations of claim 4 are found in claim 4 of the patent.
Regarding claim 5, the limitations of claim 5 are found in claim 5 of the patent.
Regarding claim 6, the limitations of claim 6 are found in claim 1 of the patent.
Regarding claim 7, the limitations of claim 7 are found in claim 2 of the patent.
Regarding claim 8, the limitations of claim 8 are found in claim 3 of the patent.
Regarding claim 9, the limitations of claim 9 are found in claim 4 of the patent.
Regarding claim 10, the limitations of claim 10 are found in claim 5 of the patent.
Regarding claim 11, the limitations of claim 11 are found in claim 1 of the patent.
Regarding claim 12, the limitations of claim 12 are found in claim 1 of the patent.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claims 1, 6, 11 and 12 are rejected under pre-AIA  35 U.S.C. 102a as being anticipated by Euliano (US 2004/0040560), hereinafter Euliano. 
Regarding claims 1 and 6, Euliano teaches an air delivery system and a method of treating sleep disordered breathing (Fig. 2: ventilator 12), comprising:
a controllable flow generator operable to generate a supply of pressurized breathable gas to be provided to a patient for treatment (paragraph 18, paragraph 40) ; and
a pulse oximeter (paragraph 20) configured to determine a measure of patient effort during a treatment period and provide a patient effort signal for input to control operation of the flow generator. (Paragraphs 20, 22, the pulse oximetry data is used to estimate patient effort, paragraphs 18, 40)

Regarding claim 11, A respiratory effort monitoring apparatus (paragraph ventilator 20), comprising: a pulse oximeter configured to derive a pulse oximeter signal (paragraph 20); and a signal processor configured to receive the pulse oximeter signal and generate a patient effort signal indicative of respiratory rate (paragraph 20,paragraph 26, paragraph 40 signal processor).  

Regarding claim 12, Euliano teaches the respiratory effort monitoring apparatus according to claim 11, and Euliano further teaches wherein the patient effort signal is used as input to control operation of a controllable flow generator operable to generate a supply of pressurized breathable gas to be provided to a patient for treatment. (paragraph 26)



Claims 1 and 6 are rejected under pre-AIA  35 U.S.C. 102a as being anticipated by Burton et al (US 2005/0217674), hereinafter Burton as evidenced by Smith et al (Pulse transit time: an appraisal of potential clinical applications, 1999), hereinafter Smith.
Regarding claims 1 and 6, Burton teaches an air delivery system and a method of treating sleep disordered breathing (Fig. 1: cpap device paragraph 4), comprising:
a controllable flow generator operable to generate a supply of pressurized breathable gas to be provided to a patient for treatment (paragraph 10, paragraph 28 Fig. 1: controller 12) ; and
a pulse oximeter (paragraph 29, paragraph 37, pulse oximetry) configured to determine a measure of patient effort during a treatment period and provide a patient effort signal for input to control operation of the flow generator. (paragraph 58, changes in heart rate, increase in sympathetic activity and increase in blood pressure can be measured by pulse transit time PTT as measured by a pulse oximeter, paragraph 60. The examiner notes that changes in heart rate and blood pressure are indicative of effort. Paragraph 53, paragraph 116: treatment is automatically adjusted. See Smith page 454 Col. 1 PTT fluctuations have been shown to be correlated with inspiratory effort”, “on the basis of this the authors concluded that PTT allows a quantitative estimate of inspiratory effort to be made”)

Regarding claims 2 and 7, Burton teaches the air delivery system according to claim 1 and method of claim 6, and further teaches wherein the measure of patient effort is derived from a pulse oximeter signal.(paragraph 58, paragraph 60, Smith page 454)

Regarding claims 3 and 8, Burton teaches the air delivery system according to claim 1 and the method of claim 6, and further teaches wherein the patient effort signal is used to at least one of discriminate between open-closed apnea, determine high airway resistance, determine relative work of breathing, augment control algorithms for the flow generator, determine overventilation, and determine sleep state. (paragraph 58, arousals are accompanied by changes in heart rate, blood pressure which can be detected by the PTT)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burton in view of Smith. 
Regarding claims 4 and 9, Burton teaches the air delivery system according to claim 1 and the method of claim 6, but Burton does not teach wherein the patient effort signal is used in conjunction with an airflow signal to distinguish between open and closed airway apneas.
However, Smith teaches that the patient effort signal is used in conjunction with an airflow signal to distinguish between open and closed airway apneas (paragraph 455, col 1: “The properties of PTT and nasal pressure complement each other and the combination of these two signals may provide a powerful technique for classifying respiratory events”)
It would have been obvious to a person of ordinary skill in the art to have modified Burton to include the technique for distinguishing open and closed airways as taught by Smith since the treatment of obstructive and central respiratory events are quite different. (Smith 454 Col. 2)

Claims 4 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Euliano in view of Biondi et al (US 2001/0004893), hereinafter Biondi.
Regarding claims 5 and 10, Euliano teaches the air delivery system according to claim 1 and the method of claim 6, but does not teach wherein pressure support is reduced when the measure of patient effort increases, and pressure support is increased when the measure of patient effort decreases.
However, Biondi teaches a ventilator device wherein pressure support is reduced when the measure of patient effort increases, and pressure support is increased when the measure of patient effort decreases. (paragraph 143, if the patient’s efforts the spontaneous mode control activates. In the spontaneous mode control the pressure support is withdrawn, paragraph 145. If the patients breathing rate increases the pressure support is increased, paragraph 150. 
It would have been obvious to a person of ordinary skill in the art to have modified Burton to include pressure support is reduced when the measure of patient effort increases, and pressure support is increased when the measure of patient effort decreases as taught by Biondi to allow the patients effort to set the pressure support and automate weaning. (Paragraph 149)

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET M LUARCA whose telephone number is (303)297-4312. The examiner can normally be reached 6:00 am - 3:00 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARGARET M LUARCA/Primary Examiner, Art Unit 3785